United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1454
                                     ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Kari Valles, also known as La Guera, *
                                      * [UNPUBLISHED]
             Appellant.               *
                                 ___________

                               Submitted: December 22, 2008
                                  Filed: January 12, 2009
                                   ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Kari Valles challenges as unreasonable the 18-month prison sentence the
district court1 imposed after revoking her supervised release. On appeal, she argues
that the district court failed to properly weigh the 18 U.S.C. § 3553(a) factors, and that
it was not enough for the court merely to list the factors. We affirm.

      After reviewing the record, we conclude that the district court’s discussion of
the relevant sentencing factors was sufficient to allow for meaningful appellate

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
review, see United States v. Bear Robe, 521 F.3d 909, 910 (8th Cir. 2008) (district
court must adequately explain sentence to allow for meaningful appellate review), and
that the sentence is not unreasonable, see United States v. Larison, 432 F.3d 921, 922-
23 (8th Cir. 2006) (discussing review of revocation sentences for unreasonableness).

       Significantly, the district court was authorized to convert Valles’s unserved
home detention into an equivalent period of imprisonment, and add it to her Chapter
7 Guidelines range. See U.S.S.G. § 7B1.3(d), p.s. (unserved home detention imposed
in connection with sentence for which revocation is ordered shall be ordered served
in addition to sanction determined under U.S.S.G. § 7B1.4, p.s., and may be converted
to equivalent period of imprisonment). Further, the court expressly stated that it had
considered relevant section 3553(a) factors, see United States v. Franklin, 397 F.3d
604, 606-07 (8th Cir. 2005) (evidence that district court was aware of § 3553(a)
factors is sufficient), and specifically mentioned the need to incarcerate Valles long
enough for her to participate in and benefit from anger-management training, see 18
U.S.C. § 3553(a)(2)(D) (court shall consider need for sentence imposed to provide
defendant with medical care or other correctional treatment in most effective manner).

      Accordingly, the district court’s judgment is affirmed.
                      ______________________________




                                          -2-